DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, 12, 14, 20-21, 23, 25, 27, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0404684 A1).
	Regarding claim 1, 12:
Lee discloses a method for wireless communication at a user equipment (UE) (Fig. 17, “V2X UE”), comprising: receiving, from a base station (Fig. 17, “BASE STATION”), an indication of a set of resources within an uplink control channel that are reserved for providing feedback for communications to the UE (Para. [0016]); determining a first priority of feedback for downlink communications and a second priority of feedback for sidelink communications (Para. [0019]-[0021], [0185], “feedback information on the sidelink SPS information”, “feedback information on the WAN PDSCH” correspond to feedback for sidelink communications and feedback for downlink communications); and transmitting, to the base station, feedback for a downlink communication in the set of resources or feedback for a sidelink communication in the set of resources based at least in part on the first and second priorities (Para. [0019]-[0021], and [0185]).
Regarding claim 3, 14, 25, 29:
Lee further discloses determining a first cast type for the downlink communication and a second cast type for the sidelink communication; and determining the first priority or the second priority based at least in part on the first cast type or second cast type. (Para. [0219], “ACK/NACK response to “unicast-PDSCH” is (first) transmitted (e.g., the ACK/NACK response to “SL (or UL)-SPS grant” is omitted)”. The unicast-PDSCH correspond to a first cast type. SL(orUL)-SPS grant corresponds to a second cast type).
Regarding claim 9, 20:
Lee further discloses determining that the first priority is a higher priority or a lower priority relative to the second priority; and transmitting the feedback for the downlink communication when the first priority is a higher priority than the second priority and transmitting the feedback for the sidelink communication when the first priority is a lower priority than the second priority. (Para. [0185], [0219]).
Regarding claim 10, 21:
Lee further discloses refraining from transmitting the feedback for the sidelink communication when the first priority is a higher priority than the second priority and refraining from transmitting the feedback for the downlink communication when the first priority is a lower priority than the second priority. (Para. [0185], [00219]).
Regarding claim 23, 27:
 Lee discloses apparatus (Fig. 18, 1100 for wireless communication at a user equipment (UE), comprising: a processor (Fig. 18, 1110), memory (Fig. 18, 1120) coupled with the processor; and instructions stored in the memory and executable by the processor (Para. [0228]) to cause the apparatus to: receive, from a base station, an indication of a set of resources within an uplink control channel that are reserved for providing feedback for communications to the UE; determine a first priority of feedback for downlink communications and a second priority of feedback for sidelink communications; and transmit, to the base station, feedback for a downlink communication in the set of resources or feedback for a sidelink communication in the set of resources based at least in part on the first and second priorities. (See rejection of claim 1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 13, 14, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lei et al. (US 2022/0053537 A1) hereinafter “Lei”.
Regarding claim 2, 13, 24, 28:
Lee does not disclose receiving a downlink control information (DCI) message from the base station that schedules the downlink communication or the sidelink communication; and determining the first priority or the second priority based at least in part on a bit included in the DCI message, a size of the DCI message, or a format of the DCI message.
Lei teaches receiving a downlink control information (DCI) message from the base station that schedules the downlink communication or the sidelink communication; and determining the first priority or the second priority based at least in part on a bit included in the DCI message, a size of the DCI message, or a format of the DCI message (Para. [0064], “… a signaling by the gNB is sent to the UE in the form of a DCI for scheduling transmission of the downlink data. The DCI may include an indicator indicating to the UE to transmit HARQ-ACK feedback corresponding to the downlink data … the indicator of the DCI may also indicate to the UE to suspend HARQ-ACK feedback transmission corresponding to the downlink data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in light of Lei to include the feature receiving a downlink control information (DCI) message from the base station that schedules the downlink communication or the sidelink communication; and determining the first priority or the second priority based at least in part on a bit included in the DCI message, a size of the DCI message, or a format of the DCI message in order to reduce feedback traffic and prevent feedback collisions by configuring the UE to suspend transmission of feedback for downlink data. 

Claims 4, 15, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen et al. (US 2020/0008183 A1) hereinafter “Chen”.
Regarding claim 4, 15, 26, 30:
Lee further discloses determining a priority of a logical channel associated with the sidelink communication; and determining the second priority based at least in part on the priority of the logical channel. 
Chen teaches determining a priority of a logical channel associated with the sidelink communication; and determining the second priority based at least in part on the priority of the logical channel (Para. [0144]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in light of Chen to include the feature determining a priority of a logical channel associated with the sidelink communication; and determining the second priority based at least in part on the priority of the logical channel in order to prioritize sidelink logical channel having the highest priority for sidelink feedback.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen (US 2021/0112544 A1) hereinafter “Chen”.
	Regarding claim 5, 16:
Lee does not disclose determining a configuration of a set of sidelink resources used to convey the sidelink communication; and determining the second priority based at least in part on the configuration of the set of sidelink resources.
Chen teaches determining a configuration of a set of sidelink resources used to convey the sidelink communication (Para. [0034], “SCI”); and determining the second priority based at least in part on the configuration of the set of sidelink resources. (Para. [0070], “a service priority value indicated in an SCI”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Lee in light of Chen to include the feature determining a configuration of a set of sidelink resources used to convey the sidelink communication and determining the second priority based at least in part on the configuration of the set of sidelink resources in order to configure a UE to transmission or drop a sidelink feedback according to a pre-defined priority value.
Regarding claim 6, 17:
Lee does not disclose identifying a control region of the uplink control channel, a downlink control channel, or a sidelink control channel; and determining the first priority or the second priority based at least in part on the control region.
Chen teaches identifying a control region of the uplink control channel, a downlink control channel, or a sidelink control channel; and determining the first priority or the second priority based at least in part on the control region. (Para. [0070], “a service priority value indicated in an SCI”, “SCI” corresponds to a control region of a sidelink control channel).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Lee in light of Chen to include the feature identifying a control region of the uplink control channel, a downlink control channel, or a sidelink control channel and determining the first priority or the second priority based at least in part on the control region in order to configure a UE to transmission or drop a sidelink feedback according to a pre-defined priority value.
	Regarding claim 7, 18:
Lee does not disclose identifying a search space within a downlink control channel or sidelink control channel; and determining the first priority or the second priority based at least in part on the search space.
Chen teaches identifying a search space within a downlink control channel or sidelink control channel; and determining the first priority or the second priority based at least in part on the search space. (Para. [0070], “a service priority value indicated in an SCI”, “SCI” corresponds to a search space within a sidelink control channel).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Lee in light of Chen to include the feature identifying a search space within a downlink control channel or sidelink control channel and determining the first priority or the second priority based at least in part on the search space in order to configure a UE to transmission or drop a sidelink feedback according to a pre-defined priority value.
	
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yi et al. (US 2021/0105126 A1) hereinafter “Yi”.
Regarding claim 8, 19:
Lee does not disclose identifying a first codebook used for feedback for downlink communications and a second codebook used for feedback for sidelink communications; and determining the first priority or the second priority based at least in part on the first and second codebooks.
Yi identifying a first codebook used for feedback for downlink communications and a second codebook used for feedback for sidelink communications; and determining the first priority or the second priority based at least in part on the first and second codebooks (Para. [0349]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Lee in light of Yi to include the feature identifying a first codebook used for feedback for downlink communications and a second codebook used for feedback for sidelink communications, and determining the first priority or the second priority based at least in part on the first and second codebooks in order to transmit feedback for both sidelink data and downlink data.

Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhang et al. (US 2021/0345384 A1) hereinafter “Zhang”.
Regarding claim 11, 22:
Lee does not disclose determining that the first priority and the second priority are the same; and refraining from transmitting feedback for the downlink communication or feedback for the sidelink communication based at least in part on a configuration of the UE. 
Zhang teaches determining that the first priority and the second priority for uplink control information are the same; and refraining from transmitting feedback for the downlink communication or feedback for the sidelink communication based at least in part on a configuration of the UE. (Para. [0108], “… if the SL and Uu priority is the same, the UE may select the Uu SR by default, or it randomly selects either the SL SR or the Uu SR with equal probability”).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the invention to modify the system of Lee in light of Chen to include the determining that the first priority and the second priority are the same; and refraining from transmitting feedback for the downlink communication or feedback for the sidelink communication based at least in part on a configuration of the UE in order to ensure at least one feedback information is transmitted when priority for sidelink feedback and downlink feedback are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO HUI A ZHU/Primary Examiner, Art Unit 2465